BREWER, J.
Pursuant to ORAP 6.25, defendant Robertson petitions for reconsideration of our opinion, Portland Trailer & Equipment v. A-1 Freeman Moving, 166 Or App 651, 5 P3d 604 (2000), in which we concluded that Oregon courts have personal jurisdiction over defendants pursuant to ORCP 4 L in this action. Defendant Robertson requests that we delete the bracketed language from the following sentences:
“Plaintiffs prevailed in the arbitration proceeding [and were awarded their attorney fees by the arbitrator]. Freeman requested trial de novo but ultimately dismissed the Oklahoma action without prejudice. [Under Oklahoma law, the dismissal effectively deprived plaintiffs of the attorney fees awarded by the arbitrator.]” 166 Or App at 653-54.
Plaintiffs and defendant Freeman have stipulated to the deletion. Therefore, we allow the petition and delete the language that is bracketed above.
Reconsideration allowed; opinion modified and adhered to as modified.